id office uilc cca_2009022415150040 -------------- number release date from ----------------- sent tuesday date pm to ---------------- cc ----------------- subject re question about valid extensions of statute_of_limitations this documents our telephone conversation of february in which we discussed the issue you've addressed below as we've discussed sec_6501 provides authority for the irs and a taxpayer to agree to extend the period provided by statute for assessment neither sec_6501 nor the accompanying regulations specify who may sign the extension on behalf of the taxpayer revrul_83_41 not as noted below states that the irs will apply the rules governing the signing of original returns to determine who has authority to sign extensions of the period for assessment with respect to corporate taxpayers these rules are embodied in sec_6062 which provides authority for a corporation's president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized so to act emphasis supplied to sign a tax_return sec_1_6062-1 indicates that an individual's signature on a corporation's return shall be prima facie evidence that the individual is authorized to sign the return for the corporation in your case the person who has been asked to sign the assessment extension the director of tax and customs is not an officer of the corporation thus it initially appears that he may not have authority to sign either the corporation's return or an extension of the assessment statute under the internal_revenue_code see wl person must be an officer as determined by corporation's bylaws and relevant state law to sign return however the fact that the director has signed the assessment extension constitutes prima facie evidence under the regulations that he is authorized to do so see irs sca the fact of individual's signature is enough to sustain finding of signatory authority regardless of what title is used in connection with the signature obviously the irs is not going to challenge the director's authority to sign the extension since the execution of the extension favors the irs in that it affords more time for the irs to make an assessment the corporation could attempt to avoid being bound by the extension by arguing that the director was not authorized to sign the extension on the corporation's behalf but it is unlikely in light of the written_agreement of the corporation's officers clearly giving the director authorization to sign returns for the corporation that the corporation would make such an argument were made that it would be successful in a court of law given the likelihood that the corporation would be held estopped from making the argument by the written authorization agreement it is also unlikely that if the argument for these reasons i do not think that the director's signing of the assessment extension should be of concern to the irs please feel free to call or e-mail me with further questions
